Citation Nr: 1818742	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-25 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of scorpion sting poisoning.  

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss.

7.  Entitlement to an effective date prior to April 29, 2015, for service connection for tinnitus.  

8.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge, by videoconference.  A transcript of the hearing is of record.  

A request for entitlement to a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased rating claim.  The Veteran has contended during the pendency of the appeal that he is unable to work due to his service-connected disabilities.  Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  As of May 28, 2010, the Veteran's service-connected disabilities have prevented him from finding and maintaining substantially gainful employment.

2.  On March 1, 2017, prior to the promulgation of a decision in the appeal for a higher initial rating for a scar of the abdomen, post-hysterectomy, the Board received notification from the Veteran that a grant of entitlement to TDIU for the period from May 28, 2010, would satisfy the appeal and constitute a withdrawal of  pending appeals for service connection for residuals of scorpion sting poisoning; higher initial ratings for PTSD, diabetes mellitus, diabetic peripheral neuropathy of the right and left lower extremities, and bilateral hearing loss; and an earlier effective date for service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  As of May 28, 2010, the criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2017).

2.  The criteria for withdrawal of the appeals for service connection for residuals of scorpion sting poisoning; higher initial ratings for PTSD, diabetes mellitus, diabetic peripheral neuropathy of the right and left lower extremities and bilateral hearing loss; and an earlier effective date for service connection for tinnitus by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, that disability is rated 60 percent or more, or, if there are two or more disabilities, there is at least one disability rated at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017). 

In reports to VA, the Veteran has indicated that he completed high school, but did not undertake any additional education.  

As of May 28, 2010, the Veteran has been service connected for PTSD and bilateral hearing loss.  As the Veteran's PTSD has been rated at 70 percent from May 28, 2010, the Veteran's disabilities for that period meet the schedular criteria for the consideration of the assignment of TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  The Veteran subsequently established service connection for diabetes mellitus, bilateral lower extremity diabetic peripheral neuropathy, and tinnitus.  The current combined service-connected disability rating is 80 percent.

As of May 28, 2010, the Board finds that the service-connected disabilities have prevented the Veteran from finding and maintaining substantially gainful employment.  Prior to May 28, 2010, the Veteran worked in a supervisory position at a firearms manufacturer until the factory closed in 2008.  The Veteran has offered credible testimony indicating that his employer, out of concern for the Veteran's ability to perform his position due to PTSD and hearing loss, gave the Veteran an assistant who performed the Veteran's duties related to supervising personnel.  The Veteran was only responsible for supervising the manufacturing of the firearms.  The Veteran has also provided credible testimony indicating that, after the closure of the factory, he attempted to work as a cashier in a retail store, but was unable to perform that job due to difficulties with customers caused by service-connected PTSD and bilateral hearing loss.  

Although the Veteran worked in a supervisory position prior to May 28, 2010, the Veteran was only able to maintain that employment due to some concessions and accommodations made by his employer.  The Veteran has indicated that his employer knew that he would have problems working with others and gave him an assistant to perform job duties that would cause the Veteran difficulty.  After that position was eliminated when the employed closed, the Veteran attempted to find work outside that environment.  However, the evidence shows that the Veteran's service-connected PTSD and bilateral hearing loss caused him to be unable to obtain and maintain substantially gainful employment.  Therefore, TDIU is granted as of May 28, 2010.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2017).  At the May 28, 2010, videoconference hearing, the appellant's representative stated that, were the appellant to be granted TDIU as of May 28, 2010, that would satisfy the appeal and the appellant would withdraw the appeals for service connection for residuals of scorpion sting poisoning; higher initial ratings for PTSD, diabetes mellitus, diabetic peripheral neuropathy of the right and left lower extremities, and bilateral hearing loss; and an earlier effective date for the granting of service connection for tinnitus.  As TDIU has been granted, the Board finds that the appellant has withdrawn those appeals and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

As of May 28, 2010, entitlement to TDIU is granted.  

The appeals for service connection for residuals of scorpion sting poisoning; higher initial ratings for PTSD, diabetes mellitus, diabetic peripheral neuropathy of the right and left lower extremities, and bilateral hearing loss; and an earlier effective date for service connection for tinnitus are dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


